1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN LEE CHILDERS,                               )   Case No.: 1:18-cv-01241-JDP
                                                       )
12                    Plaintiff,                       )   ORDER DENYING MOTION TO PROCEED IN
                                                       )   FORMA PAUPERIS AS MOOT
13            v.                                       )
14                                                     )   ECF No. 8
     CARL FABRITIO, et al.,
                                                       )
15                    Defendant.                       )
                                                       )
16                                                     )

17            Plaintiff Allen Lee Childers is a state prisoner proceeding without counsel in this civil rights

18   action under 42 U.S.C. § 1983. On September 13, 2018, plaintiff filed an application to proceed in

19   forma pauperis, ECF No. 2, which was granted on September 17, 2018, ECF No. 7.

20            On September 27, 2018, plaintiff filed a second application to proceed in forma pauperis. ECF

21   No. 8. Because plaintiff is already proceeding in forma pauperis, the second application is hereby

22   denied as moot.

23
24   IT IS SO ORDERED.
25
26   Dated:        December 4, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
